One-minute speeches on matters of political importance (continuation)
Mr President, the eCall system in motor vehicles is a major advance in assisting emergency services to get to the scene of an accident as quickly as possible. The device identifies the exact location of the accident so that the medical, police and fire services are able to get to the scene as quickly as possible. This is particularly important in rural and isolated areas and particularly in the case of single car accidents.
eCall is now standard equipment in all new cars in many EU countries. Unfortunately, it is not available in my own country, Ireland, where we still have an unacceptably high level of fatal accidents. I believe that the system should be mandatory in all Member States.
This is about saving lives, and this device certainly saves lives. That is the reason I am calling on the Commission to insist that all Member States insist that this device be available in all new motor vehicles.
- (SK) According to research from the Institute of Sociology at the Slovak Academy of Sciences, Slovak inhabitants of Hungarian origin are proud to be citizens of the Slovak Republic. This view is held by more than 70% of people, which is the highest percentage in the history of the Slovak Republic.
This result sends a clear message, countering the claims of some politicians who are trying to convince Europe that the Hungarian minority in Slovakia is discriminated against. On the floor of the European Parliament some of my colleagues, instead of sitting down at the negotiating table, have for two years preferred a method of communication which radicalises the domestic political scene even more.
I would like to invite those who care about the friendly co-existence of Hungary and Slovakia to support the efforts of both premiers, who met on Saturday in order to coordinate the fight against extremism and to lead both countries in the direction of good neighbourly relations.
I appreciate the fact that, two days after the talks, the Hungarian premier adopted measures which will lead to changes in the laws against extremism. This will be the most effective weapon against those who today threaten democracy in this region and yet go unpunished.
Mr President, one of the key elements of the EU White Paper on Sport is the elimination of racism, particularly at football matches. Unfortunately racism has raised its ugly head at the Scottish Football League and we all very much regret that. Some players who have declared to play for Ireland have been subjected to racial abuse and also to the singing of the 'Famine Song', which is a huge insult, not only to the players, but to the Irish people.
I welcome the fact that the Scottish FA, and also the former British Home Secretary John Reid, are taking action on this. But racism cannot be tolerated no matter where it raises its ugly head, and I believe we all have to stand up and say that this is completely unacceptable and that it cannot happen no matter where it takes place.
(DE) Mr President, at the EU-Russia summit in Nice last Friday, it was resolved that the negotiations on a new partnership agreement with Russia would be continued on 2 December, despite the fact that some Member States expressed concerns and that certain issues, such as further action in Georgia and the Caucasus, remained unresolved.
I have been watching developments in Russia with considerable concern. Quite mysteriously, the Duma has now voted to extend the president's term of office to six years. Human rights continue to be trampled underfoot, as demonstrated by the case of Svetlana Bakhmina, a former employee of Mikhail Khodorkovsky, the businessman imprisoned for five years: the authorities continue to refuse to permit her early release from a Siberian prison camp, even though she is heavily pregnant. In the negotiations, the European Union must not give in to Russia's blackmail attempts with regard to energy and must clearly address abuses of human rights.
(HU) Mr President, ladies and gentlemen, one of the most important rights of European citizens is the right to free movement. One year ago, when we opened the Schengen borders, strange obstacles appeared at certain borders of the new Member States, such as those between Austria and the Czech Republic, between Hungary and Slovakia as well as between Hungary and Austria. Near my home town, the Austrian authorities placed a 'No Entry by Car' sign on a road that is otherwise freely accessible to cars.
Consequently, since in our opinion this annoying obstacle is limiting one of the most important rights of European citizens, the right to free movement, my colleagues Othmar Karas, Lívia Járóka and I covered up the sign symbolically with the EU flag as a protest against this obstacle, which causes local people a great deal of irritation.
Today we no longer have to fight against the Iron Curtain, honourable Members - I have on several occasions already brought in this piece of the real Iron Curtain from near my hometown - but only against a few 'No Entry' signs, yet I think we should see to it that in the spirit of Europe, these too should be removed.
As to the Hungarian-Slovak conflict, I wish to say only that those protesting against extremists would have credibility only if they had done likewise when Ján Slota, a member of the coalition party, was making declarations against Hungarians and calling for the expulsion of Hungarians from Slovakia.
Mr President, this year we commemorate the 70th anniversary of the Kristallnacht pogroms. It seems that the collective memory is becoming weaker and weaker, since we face rising extremism associated with racism, xenophobia, anti-Semitism and aggressive nationalism worldwide, including in European democracies.
Looking ahead to the 2009 European elections, the PSE Group is convinced that political representatives can play a positive role in the overall promotion of mutual respect and understanding.
The PSE Group is committed to raising awareness of the value of cultural and religious diversity as a source of mutual enrichment of societies. We always underline the necessity that public personalities should refrain from statements that encourage the stigmatisation of groups of people. May I express my confusion that the EPP has chosen - and still keeps - as its main partner in Bulgaria a party whose leader appreciates the statesmanship of Stalin, Hitler and Mao; who believes that the way forward to integration is to impose a list of Bulgarian names on every new-born child of non-Bulgarian ethnic origin; a man who says that there are Bulgarian citizens in Bulgaria, Turkish in Turkey, and if somebody is a Turk they should go to Turkey.
I wonder if you, Mr President, or the EPP support the same approach for the ethnic Turks in Germany. I underline how important the role of the European parties is in carefully selecting its partners, because when you exchange quality for quantity, the first victims are the EPP's credibility, the stability of the national political systems and, of course, the beliefs of the ordinary right-wing voters.
Mr Vigenin, as you addressed me personally, I will take the liberty of pointing out that, in Brussels last Monday, the European Parliament held a very moving commemoration of Kristallnacht.
As far as my party membership is concerned, I am acting here in my capacity as President, and not as a member of a party, although I do of course feel attached to my party. You will have to ask those responsible directly, though, as it is not a question that can be addressed to the President.
(RO) We welcome, first of all, the action plan adopted at the recent G20 meeting, as well as the particular contributions made by Mr Barroso and President Sarkozy. The final decisions made reflect the strategy discussed and adopted by the European Union's Member States.
We should also welcome the commitment of all the participants to work together to combat the current crisis in the financial sector. At the moment, people are not interested in disputes, only in real solutions. Interdependency generates two-way channels which allow the crisis to spread, but they can allow the solutions for economic recovery to spread too.
In Romania's case, unemployment in any country of the European Union accelerates the rate of unemployment in our emerging economy at double the speed. This is happening firstly as a result of people working abroad being sent back home and then due to the reduction in the number of jobs being offered by foreign companies, which are scaling down their activities.
At present, unemployment needs to be analysed at pan-European Union level, but the solutions need to be implemented and financed at both ends of these channels.
(HU) Thank you very much, Mr President. Ladies and gentlemen, I would like to draw your attention to the pressures on the maize market which are especially rife in Central Europe. Bumper crops, unfavourable international market conditions and the fluctuating yields that are customary in Central Europe have driven prices well below the intervention level in certain regions within Hungary.
We must take steps on behalf of producers and in the interests of market stability. Under the present circumstances, Hungary itself is not able to buy up the surplus; nevertheless, there are other ways to stabilise the market. In the first place, the intervention quantity has to be raised for States that do not have seaports. The system must play the role of a safety net in this regard, as originally intended.
Secondly, for the benefit of countries without seaports, calls for tender must be issued for the purpose of exports to third countries. Lastly, the special private storage facilities must also be opened. Instituting these measures would greatly contribute to preventing the situation from deteriorating, and would help our growers to adapt to exceptional circumstances. Thank you for your attention.
That concludes this item.